                                     Case 2:20-cv-01764-DMG-SK Document 2 Filed 02/24/20 Page 1 of 3 Page ID #:61



                                       1   FLETCHER C. ALFORD (SBN 152314)
                                           KEVIN LIU (SBN 295287)
                                       2   GORDON REES SCULLY MANSUKHANI, LLP
                                           275 Battery Street, Suite 2000
                                       3
                                           San Francisco, CA 94111
                                       4   Telephone: (415) 986-5900
                                           Facsimile: (415) 986-8054
                                       5
                                           Email: falford@grsm.com
                                       6   Email: kliu@grsm.com
                                       7   Attorneys for Defendant
                                           JETSMARTER, INC.
                                       8

                                       9
                                                               UNITED STATES DISTRICT COURT
                                      10
                                                              CENTRAL DISTRICT OF CALIFORNIA
                                      11
Gordon Rees Scully Mansukhani, LLP




                                      12   SACHIN DEV DUGGAL,                            )   CASE NO.
   275 Battery Street, Suite 2000




                                                                                                        2:20-CV-01764
     San Francisco, CA 94111




                                                                                         )
                                      13                             Plaintiff,          )   DEFENDANT
                                                                                         )   JETSMARTER, INC.’S
                                      14         v.                                      )   CORPORATE DISCLOSURE
                                                                                         )   STATEMENT PURSUANT
                                      15   JETSMARTER, INC., AND DOES 1-4,               )   TO RULE 7.1
                                           inclusive,
                                      16                                                 )
                                                                     Defendants.         )
                                      17                                                 )
                                                                                         )
                                      18                                                 )
                                                                                         )
                                      19                                                 )
                                                                                         )
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                   -1-
                                           DEFENDANT JETSMARTER, INC.’S CORPORATE DISCLOSURE STATEMENT PURSUANT TO RULE 7.1
                                     Case 2:20-cv-01764-DMG-SK Document 2 Filed 02/24/20 Page 2 of 3 Page ID #:62



                                       1          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant
                                       2   JetSmarter, Inc. hereby provides the following disclosure:
                                       3          1.    JetSmarter, Inc. is a wholly-owned subsidiary of JetSmarter Group,
                                       4   Inc.
                                       5          2.    JetSmarter, Inc. is being defended in this action by CNA Insurance
                                       6   Company.
                                       7
                                            Dated: February 24, 2020              GORDON REES SCULLY
                                       8                                          MANSUKHANI, LLP
                                       9

                                      10                                                By: /s/ Fletcher C. Alford______
                                                                                        x
                                      11                                                      Fletcher C. Alford
Gordon Rees Scully Mansukhani, LLP




                                                                                              Kevin Liu
                                      12
   275 Battery Street, Suite 2000




                                                                                  Attorneys for Defendant
     San Francisco, CA 94111




                                      13                                          JETSMARTER, INC.

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                   -2-
                                           DEFENDANT JETSMARTER, INC.’S CORPORATE DISCLOSURE STATEMENT PURSUANT TO RULE 7.1
                                      Case 2:20-cv-01764-DMG-SK Document 2 Filed 02/24/20 Page 3 of 3 Page ID #:63



                                        1                                  PROOF OF SERVICE
                                        2          I am a resident of the State of California, over the age of eighteen years, and
                                            not a party to the within action. My business address is: Gordon Rees Scully
                                        3   Mansukhani, LLP 275 Battery Street, Suite 2000, San Francisco, CA 94111. On
                                            said date below, I served the within documents:
                                        4
                                            DEFENDANT JETSMARTER, INC.’S CORPORATE DISCLOSURE
                                        5   STATEMENT PURSUANT TO RULE 7.1
                                        6
                                             by transmitting via facsimile the document(s) listed above to the fax
                                               number(s) set forth below on this date before 5:00 p.m.
                                        7
                                             by  causing to be served by hand via messenger document(s) listed above
                                               to the person(s) at the address(es) as set forth below.
                                        8

                                        9    by placing the document(s) listed above in a sealed envelope with postage
                                               thereon fully prepaid, in United States mail in the State of California at
                                       10         San Francisco, addressed as set forth below.

                                       11     by    placing a true copy thereof enclosed in a sealed envelope, at a station
                                                  designated for collection and processing of envelopes and packages for
 Gordon Rees Scully Mansukhani, LLP




                                                  overnight delivery by FedEx as part of the ordinary business practices of
                                       12         Gordon & Rees LLP described below, addressed as follows:
    275 Battery Street, Suite 2000
      San Francisco, CA 94111




                                       13   Attorneys for Plaintiff:

                                       14   Walter J. Lack, Esq.
                                            Engstrom Lipscomb & Lack
                                       15   10100 Santa Monica Blvd., 12th FL.
                                            Los Angeles, CA 90067-4107
                                       16   Phone Number: (310) 552-3800
                                            Fax Number: (310) 552-9434
                                       17   Email: wlack@elllaw.com

                                       18          I am readily familiar with the firm’s practice of collection and processing
                                            correspondence for mailing. Under that practice it would be deposited with the
                                       19   U.S. Postal Service on that same day with postage thereon fully prepaid in the
                                            ordinary course of business. I am aware that on motion of the party served, service
                                       20
                                            is presumed invalid if postal cancellation date or postage meter date is more than
                                            one day after the date of deposit for mailing in affidavit.
                                       21          I declare under penalty of perjury under the laws of the State of California
                                       22   that the above is true and correct.

                                       23         Executed on February 24, 2020 at San Francisco, California.

                                       24

                                       25                                                              Maria Deang

                                       26

                                       27

                                       28
1176591/50209531v.1
                                                                                      -3-
                                            DEFENDANT JETSMARTER, INC.’S CORPORATE DISCLOSURE STATEMENT PURSUANT TO RULE 7.1
